UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form10-Q (Mark One) xQUARTERLY REPORT UNDER SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR oTRANSITION REPORT UNDER SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NUMBER 333-151840 GLOBOTEK HOLDINGS, INC. (Exact Name of small business issuer as specified in its charter) Nevada 45-0557179 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 22 Severnaya Street, Togliatti, 445000 Russia (Address of principal executive offices) (Zip Code) Issuer’s telephone Number: +7 Indicate by check mark whether the issuer (1)filed all reports required to be filed by Section13 or 15(d)of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No x As of November 15, 2010, there the issuer had 52,000,000 outstanding shares of Common Stock. 1 TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Page Item 1.Financial Statements. 3 - 18 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations. 19 Item 3.Quantitative and Qualitative Disclosures About Market Risk. 23 Item 4.Controls and Procedures. 23 PART II - OTHER INFORMATION Item 1.Legal Proceedings. 25 Item 1a. Risk Factors 25 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds. 25 Item 3.Defaults Upon Senior Securities. 25 Item 4.Reserved. 25 Item 5.Other Information. 25 Item 6.Exhibits. 25 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements. GLOBOTEK HOLDINGS, INC. CONSOLIDATED BALANCE SHEETS September 30, (unaudited) December 31, 2009 ASSETS Current assets: Cash and cash equivalents $ $ Trade receivable, net of allowance for doubtful accounts of $ 100,265 and $103,709 as of September 30, 2010 and December 31, 2009, respectively Inventories Advances to suppliers Other current assets Total current assets Property, plant and equipment, net of accumulated depreciation of $ 558,253 and $925,420, respectively Other assets: Intangible assets, net Deferred tax assets - - Total assets $ $ LIABILITIES AND (DEFICIENCY IN) STOCKHOLDERS' EQUITY Current liabilities: Advances received from customers $ $ Trade payable Note payable, current-related parties Convertible note payable - Note payable - current - Capital lease payable, current Other current liabilities and accrued expenses Total current liabilities Long-term liabilities: Notes payable-long term-related parties Total long-term liabilities Total liabilities (Deficiency in) stockholders' equity: Common stock, par value $0.001; authorized 125,000,000 shares, issued and outstanding 52,000,000 both as of September 30, 2010 and December 31, 2009 Additional paid in capital Accumulated deficit ) ) Accumulated other comprehensive income (loss) Total (deficiency in) stockholders' equity ) ) Total liabilities and (deficiency in) stockholders’ equity $ $ The accompanying notes to the unaudited financial statements are an integral part of these statements. 3 GLOBOTEK HOLDINGS, INC. Consolidated Statement of Operations (unaudited) Nine months ended September 30, Three months ended September 30, Revenues: Sale of productive output $ - $ $ - $ - Sale of goods Service revenue Total revenue Cost of sales Gross profit Operating expenses: Depreciation and amortization General and administrative Total operating expenses Operating profit (loss) Other income (expenses): Currency translation gain (loss) 37 ) ) Interest income Interest expense, net ) Loss from termination of capital lease agreement ) - - - Miscellaneous income Total other income (loss) Loss before provision for income taxes ) ) ) Provision for income taxes (benefit) NET (LOSS) INCOME $ ) $ ) $ $ ) (Loss) income per common share, basic and diluted $ ) $ ) $ $ ) Weighted average number of common shares outstanding (basic and diluted) Comprehensive Income (loss): Net (loss) income $ ) $ ) $ $ ) Foreign currency translation gain (loss) ) - Comprehensive income (loss) $ ) $ ) $ $ ) The accompanying notes to the unaudited financial statements are an integral part of these statements. 4 GLOBOTEK HOLDINGS, INC. CONSOLIDATED STATEMENTS OF (DEFICIENCY IN) STOCKHOLDERS' EQUITY For the period January 1, 2010 through September 30, 2010 Accumulated Additional Other Total Common stock Paid in Accumulated Comprehensive Stockholders’ Shares Amount Capital Deficit Income Deficit Balance, January 1, 2010, $ $ $ ) $ $ ) Contribution of services by related party - Foreign currency translation - Net loss - - - ) - ) Balance, September 30, 2010 $ $ $ ) $ $ ) The accompanying notes to the unaudited financial statements are an integral part of these statements. 5 GLOBOTEK HOLDINGS, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS Nine months ended September 30, 2010 Nine months ended September 30, 2009 (unaudited) (unaudited) Cash flows from operating activities: Net (loss) / income $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Services contributed by related party - Interest expense Loss/(gain) on disposals and impairments of assets ) - Deferred income taxes ) Gain on write-off of account payable ) - Loss from termination of capital lease agreement - Changes in operating assets and liabilities: Accounts and notes receivable ) Inventories Prepaid expenses and taxes Prepaid and others assets ) Accounts payable and accrued expenses ) ) Net cash from (used in) operating activities ) Cash flows from investing activities: Proceeds from disposal of property, plant and equipment - Payments to acquire property, plant and equipment ) ) Net cash from (used in) investing activities ) Cash flows from financing activities: Short-term Borrowings from related party ) Lease obligation - ) Proceeds from convertible notes - Net cash (used in) provided by financing activities ) Effect of exchange rate changes on cash and cash equivalents ) ) Net increase (decrease) in cash and cash equivalents 57 Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental Disclosures of Cash Flow Information: Cash paid for interest $ - $ Cash paid for taxes $ - $ Non-cash Investing and Financial Activities: Services contributed by related party $ $ - The accompanying notes to the unaudited financial statements are an integral part of these statements. 6 GLOBOTEK HOLDINGS, INC. AND SUBSIDIARIES NOTES TO FINANCIAL STATEMENTS 1.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES A summary of the significant accounting policies applied in the preparation of the accompanying financial statements follows: Basis and business presentation The interim financial data is unaudited; however, in our opinion, it includes all adjustments, consisting only of normal recurring adjustments necessary for a fair statement of the results for the interim periods. The financial statements included herein have been prepared pursuant to the SEC’s rules and regulations; accordingly, certain information and footnote disclosures normally included in GAAP financial statements have been condensed or omitted. The results of operations and cash flows for the nine months ended September 30, 2010 are not necessarily indicative of the results to be expected for future quarters or for the year ending December31, 2010. The consolidated financial statements include the accounts of the Company and its wholly owned subsidiaries, CJSC “Globotek” (Globotek Togliatti), CSJC “Globotek NV” (Globotek NV), CJSC “Globotek-Samara” (Globotek Samara) and CJSC “Globotek” (Globotek Syzran). All significant intercompany balances and transactions have been eliminated in consolidation. The registrant, Globotek Holdings, Inc. (the “Company” / the “Group”), formerly Caribbean Villa Catering, Inc. was incorporated under the laws of the State of Nevada on March 9, 2007.The Company’s principal activity is the development of the newest technologies of processing of hydro carbonic raw material, including passing oil gas, manufacture and realization industrial block-modular mobile complexes on processing oil passing gas (OPG). The production process developed by the Company can be used in operations in the Russian Federation as well as other parts of the world. Globotek Togliatti (formerly CJSC “Greenpal”) was incorporated as a closed joint stock company on July 08, 2008, originally as CJSC “Greenpal” later renamed CJSC “Globotek” (Togliatti)with its registered offices at 2A Novozavodskaya Street, Togliatti, 446077 Russia.Since its inception, Globotek Togliatti has principally been engaged in the design and development of a unique technology for the processing of APG that is carried out at the drilling field by a modular mobile structure. Globotek NV was incorporated as a closed joint stock company, CJSC “Globotek NV”, on June 16, 2007 in the Nizhnevartovsk region with its registered offices at 46 Mira Street, Nizne Vartovsk, HMAO, 628611 Russia.The principal activity of this company is complex operation on processing APG. Globotek Syzran was incorporated as a closed joint stock company, CJSC “Globotek” on November 23, 2005 with its registered offices at 7 Krasnaya Gorka Street, Gubino Village, Samara Region, 446077 Russia. Globotek Samara was incorporated as a closed joint stock company, CJSC “Globotek-Samara” on July 09, 2008 with its registered offices at 1-7, Solnechnaya Street, Syzran town, Samara Region, 446020 Russia. The Group’s main operations are currently in the Samara region (Tolyatti).The Group’s operations were formerly principally located on the Mohtikovsky deposit (Nizhnevartovsk area, Hunts-Mansijsky independent district-Jugra). Currently, the Company is in the process of transporting this mobile complex to another location in the Samara region. The Group also buys and sells industrial equipment to some of its client base and acts as a distributor of equipment for ABB.The company receives payment after the product is received from the third party.The Company has resale agreements with these vendors. 7 Reverse Acquisition On December 31, 2009, the Company consummated an Agreement and Plan of Merger with Caribbean Villa Acquisition Corp., a Nevada corporation and wholly-owned subsidiary of the Company (the “Subsidiary”) and CJSC Globotek., a Russian corporation (“Globotek”). Pursuant to the Merger Agreement, on December 31, 2009, the Subsidiary merged with and into Globotek resulting in Globotek becoming a wholly-owned subsidiary of the Company (the “Merger”). Pursuant to the Merger Agreement, the Company issued approximately 40,000,000 shares of its common stock (the “Acquisition Shares”) to the shareholders of Globotek, representing approximately 76.9% of the issued and outstanding common stock following the closing of the Merger. Also, 12,000,000 shares issued and outstanding were retained for shareholders prior to reverse merger. On February 19, 2010, Caribbean Villa Catering Corporation (the “Company”) filed Amended and Restated Articles of Incorporation with the Secretary of State of Nevada, pursuant to which the Company (i) changed its name to “Globotek Holdings, Inc.” (the “Name Change”) and (ii) authorized a class of “blank check” preferred stock consisting of 25,000,000 shares. The Company's corporate ticker symbol changed from "CBBV" to "GBTO" effective at the opening of the market on March 5, 2010. The new ticker symbol was in conjunction with the completion of the Company's planned name change from Caribbean Villa Catering Corp. (OTC.BB:CBBV) to Globotek Holdings, Inc. There were no mandatory exchange of stock certificates. Following the name change, the share certificates which reflected our prior name continue to be valid. Pursuant to the Merger Agreement, the outstanding shares of common stock of Globotek were cancelled. Prior to the Merger, the Company was an inactive corporation with no significant assets and liabilities and was considered as “Shell Company” under the SEC guidelines. As a result of the Merger, there was a change in control of the Company. In accordance with Accounting Standards Codification subtopic 805-10, Business Combinations (“ASC 805-10) Accounting Standards Codification subtopic 805-10, Business Combinations (“ASC 805-10), the Company was the acquiring entity. In substance, the Share Exchange is a recapitalization of the Company’s capital structure rather than a business combination and accounted for as such. Revenue Recognition For revenue from product sales and services, the Company recognizes revenue in accordance with Accounting Standards Codification subtopic 605-10, Revenue Recognition (“ASC 605-10”).ASC 605-10 requires that four basic criteria must be met before revenue can be recognized: (1) persuasive evidence of an arrangement exists; (2) delivery has occurred or services have been rendered; (3) the selling price is fixed and determinable; and (4) collectibility is reasonably assured. Determination of criteria (3) and (4) are based on management's judgments regarding the fixed nature of the selling prices of the products delivered and the collectibility of those amounts. Provisions for discounts and rebates to customers, estimated returns and allowances, and other adjustments are provided for in the same period the related sales are recorded. The Company defers any revenue for which the product has not been delivered or is subject to refund until such time that the Company and the customer jointly determine that the product has been delivered or no refund will be required. ASC 605-10 incorporates Accounting Standards Codification subtopic 605-25, Multiple-Element Arrangements (“ASC 605-25”). ASC 605-25 addresses accounting for arrangements that may involve the delivery or performance of multiple products, services and/or rights to use assets. The effect of implementing 605-25 on the Company's financial position and results of operations was not significant. All types of revenue received in advance are recognized as deferred income in the balance sheet. All other income and expense items are generally recorded on an accruals basis by reference to completion of the specific transaction assessed on the basis of the actual service provided as a proportion of the total services to be provided. Services are provided subject to customer acceptance provisions. Customer acceptance provisions and the related accounting take the following form: It is based on customer-specified objective criteria. The Company does not recognize revenue until it can demonstrate that the customer-specified objective criteria have been satisfied. The Company recognizes revenue upon receipt of the act of acceptance for services provided signed and stamped by the customer. The Company has accounts for its equipment sales and building sales arrangements as separate units of accounting as a) the shipped equipment (both equipment sales and factory sales) has value to the customer on a standalone basis, b) there is an objective and reliable evidence of the fair value of the service portion of the revenue (installation and commissioning) approximated bythe fair value that a third party would charge the Company’s customer for the installation and commissioning fees if the customer so desired not to use the Company’s services (or the customer could complete the process using the information in the owner’s manual, although it would probably take significantly longer than it would take the Company’s technicians and or a third party to perform the installation and commissioning process), and c) there is no right of return for the shipped equipment and all equipments are inspected and approved by the customer before shipment. 8 The Company uses the sales method of accounting for APG revenues. Under this method, revenues are recognized based on actual volumes of APG and sold to purchasers. The volumes sold may differ from the volumes to which the Company is entitled based on its interests in the properties. These differences create imbalances that are recognized as a liability only when the estimated remaining reserves will not be sufficient to enable the under produced owner to recoup its entitled share through production. There are no significant balancing arrangements or obligations related to the Company’s operations. Reporting currency The Company maintains its accounting records in Russian roubles. The Company’s functional currency is the Russian rouble. The Company’s reporting currency is United States Dollar ($). The balance sheet is translated into US Dollars at a principal rate of exchange. The statement of income is translated at average principal rate of exchange for the appropriate periods. The principal rate of exchange used for translating foreign currency balances was following: as of September 30, 2010 $1 RUB 30.40 as of December 31, 2009 $1 RUB 30.24; as of December 31, 2008 $1 RUB 29.38. Average principal rate used of exchange income and expenses were following: for nine months period ended September 30, 2010 $1 RUB 30.26 for year ended December 31, 2009 $1 RUB31.72 for nine months period ended September 30, 2009 $1 RUB 32.48 for year ended December 31, 2008 $1 RUB24.86 Resulting translation adjustments are reflected as a separate component of comprehensive income. The exchange rate fluctuation of the Russian Rouble against the US Dollar may affect the book value of the Company’s assets and liabilities. Accordingly, the translation of amounts recorded in this currency into US dollars should not be construed as a representation that such currency amounts have been, could be or will in the future be converted into US dollars at the exchange rate shown or at any other exchange rate. Use of Estimates The preparation of financial statements in accordance with US GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, disclosure of contingent assets and liabilities at the date of the financial statements, and revenue and expenses during the periods reported. Estimates are used when accounting for certain items such as allowances for doubtful accounts;depreciation and amortization lives; asset retirement obligations; legal and tax contingencies; inventory values; goodwill. Estimates are based on historical experience, where applicable and other assumptions that management believes are reasonable under the circumstances. Actual results may differ from those estimates under different assumptions or conditions Property and Equipment Property and equipment are stated at cost. When retired or otherwise disposed, the related carrying value and accumulated depreciation are removed from the respective accounts and the net difference less any amount realized from disposition, is reflected in earnings. The cost of self-constructed assets includes the cost of materials, direct labor and an appropriate portion of production overheads directly related to construction of assets. Property, plant and equipment also include assets under construction and plant and equipment awaiting installation. Capitalized costs include cost of transporting plant to the site for use. At the time of relocation, the Company reevaluates capitalized transportation and site specific structural costs and writes off related book value. Where an item of property, plant and equipment comprises major components having different useful lives, they are accounted for as separate items of property, plant and equipment. Depreciation is charged on a straight-line basis over the estimated remaining useful lives of the individual assets. Plant and equipment under capital leases and subsequent capitalized expenses are depreciated on a straight-line basis over the estimated remaining useful life of the individual assets. Depreciation commences from the time an asset is put into operation. Depreciation is not charged on assets to be disposed of and land. The range of the estimated useful lives is as follows: 9 Furniture and Equipment 2 -5 years Machinery/Plant 7 years Vehicles 3-5 years Maintenance and repairs to vehicles, machinery and equipment is expensed as incurred.There is no reevaluation of useful life as most of the assets are short term in nature and the repairs or maintenance are in the normal course of the operating life of the asset. Inventories Inventories as of September 30, 2010 and December 31, 2009 relate to industrial equipment resale and raw material for APG conversion. Inventories are carried at cost or market, whichever is less. Cost is calculated based on cost relating to specific identification of batch of equipment for resale. Value Added Tax The tax authorities permit the settlement of value added tax (“VAT”) on a net basis.The net value added tax related to sales and purchases which has not been settled at the balance sheet date is recognized in the balance sheet and disclosed separately as a liability, or as an asset to the extent that management expect to recover these amounts.Related cash flows are recorded as part of operating activities in the cash flow statement According to the Russian law VAT rate constitutes 18 percent of gross cost. Intangible Assets and Goodwill Under Accounting Standards Codification subtopic 350-20, Intangibles-Goodwill and Other, ("ASC 350-20") intangible assets with indefinite useful lives are subject to impairment test at least annually and on an interim basis when an event occurs or circumstances change between annual tests that would more-likely-than-not result in impairment. The Group performs the required annual intangible assets impairment test at the end of each calendar year. Intangible assets that have limited useful lives are amortized on a straight-line basis over the shorter of their useful or legal lives. In accordance with ASC - 350, the Company tests its intangible assets for impairment on an annual basis and when there is reason to suspect that their values have been diminished or impaired. Any write-downs will be included in results from operations. Impairment of long lived assets The Company has adopted Accounting Standards Codification subtopic 360-10, Property, Plant and Equipment (“ASC 360-10”). The Statement requires that long-lived assets and certain identifiable intangibles held and used by the Company be reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. Events relating to recoverability may include significant unfavorable changes in business conditions, recurring losses, or a forecasted inability to achieve break-even operating results over an extended period. The Company evaluates the recoverability of long-lived assets based upon forecasted undiscounted cash flows. Should impairment in value be indicated, the carrying value of intangible assets will be adjusted, based on estimates of future discounted cash flows resulting from the use and ultimate disposition of the asset. ASC 360-10 also requires assets to be disposed of is reported at the lower of the carrying amount or the fair value less costs to sell. 10 Concentrations of Credit Risk Financial instruments and related items, which potentially subject the Company to concentrations of credit risk, consist primarily of cash, cash equivalents and trade receivables. The Company places its cash and temporary cash investments with credit quality institutions. At times, such investments may be in excess of the FDIC insurance limit. Trade receivables are presented in the balance sheet net of the allowance for doubtful accounts and are written off when they are determined to be uncollectible. The allowance for doubtful accounts is estimated based on the Company’s historical losses, the existing economic conditions in the industry, and the financial stability of its customers. The allowance for doubtful accounts was $100,265 and $103,709 at September 30, 2010 and December 31, 2009, respectively. Research and Development The Company accounts for research and development costs in accordance with the Accounting Standards Codification subtopic 730-10, Research and Development (“ASC 730-10”).ASC 730-10, all research and development costs must be charged to expense as incurred. Accordingly, internal research and development costs are expensed as incurred. Third-party research and developments costs are expensed when the contracted work has been performed or as milestone results have been achieved. Company-sponsored research and development costs related to both present and future products are expensed in the period incurred. Total expenditures on research and product development for Q3 of 2010 and 2009 were $Nil and $Nil, respectively. Deferred Financing Costs The company amortizes deferred financing costs under the straight-line method over the terms of the related indebtedness, which approximates the effective interest method and is included in interest expense in the accompanying Consolidated statements of operations. Deferred financing expense was $0 and $0 for Q3 ended September 30, 2010 and 2009 respectively. Income taxes The Company follows Accounting Standards Codification subtopic 740-10, Income Taxes (“ASC 740-10”) for recording the provision for income taxes. Deferred tax assets and liabilities are computed based upon the difference between the financial statement and income tax basis of assets and liabilities using the enacted marginal tax rate applicable when the related asset or liability is expected to be realized or settled. Deferred income tax expenses or benefits are based on the changes in the asset or liability during each period. If available evidence suggests that it is more likely than not that some portion or all of the deferred tax assets will not be realized, a valuation allowance is required to reduce the deferred tax assets to the amount that is more likely than not to be realized. Future changes in such valuation allowance are included in the provision for deferred income taxes in the period of change. Deferred income taxes may arise from temporary differences resulting from income and expense items reported for financial accounting and tax purposes in different periods. Deferred taxes are classified as current or non-current, depending on the classification of assets and liabilities to which they relate. Deferred taxes arising from temporary differences that are not related to an asset or liability are classified as current or non-current depending on the periods in which the temporary differences are expected to reverse. Comprehensive Income (Loss) The Company adopted Statement of Accounting Standards Codification subtopic 220-10, Comprehensive Income (“ASC 220-10”)”. ASC 220-10 establishes standards for the reporting and displaying of comprehensive income and its components. Comprehensive income is defined as the change in equity of a business during a period from transactions and other events and circumstances from non-owners sources. It includes all changes in equity during a period except those resulting from investments by owners and distributions to owners. ASC 220-10 requires other comprehensive income (loss) to include foreign currency translation adjustments and unrealized gains and losses on available for sale securities. Segment Information The Company adopted Accounting Standards Codification subtopic Segment Reporting 280-10 (“ASC 280-10”).ASC 280-10 establishes standards for reporting information regarding operating segments in annual Consolidated financial statements and requires selected information for those segments to be presented in interim financial reports issued to stockholders.ASC 280-10 also establishes standards for related disclosures about products and services and geographic areas.Operating segments are identified as components of an enterprise about which separate discrete financial information is available for evaluation by the chief operating decision maker, or decision making group, in making decisions how to allocate resources and assess performance.The information disclosed herein, materially represents all of the financial information related to the Company's principal operating segments. 11 Basic and diluted earnings per share In accordance with Accounting Standards Codification subtopic 260-10, Earnings Per Share (“ASC 260-10”), the basic and diluted earnings per share is computed by dividing net income available to common stockholders by the weighted average number of common shares outstanding. Diluted net earnings per share is computed similar to basic earnings per share except that the denominator is adjusted for the potential dilution that could occur if stock options, warrants, and other convertible securities were exercised or converted into common stock. The Company does not have any common stock equivalents at September 30, 2010 and December 31, 2009. Cash and Cash Equivalents For purposes of the statement of cash flows, cash includes demand deposits, saving accounts and money market accounts. The Company considers all highly liquid debt instruments with maturities of three months or less when purchased to be cash equivalents. The Company also purchases bonds from banks and other companies in lieu of cash for payment.These bonds are written by local banks and secured with cash from the originator.These are fully transferable bond that accrue interest. Fair Value of Financial Instruments The Company has adopted the FASB guidelines regarding the estimate of the fair value of all financial instruments included on its balance sheet as of September 30, 2010. The Company considers the carrying value of accounts receivable, accounts payable and accrued expenses in the consolidated financial statements to approximate their face value. The Company does not make an evaluation of the fair value of the recorded notes payable, derivative and liquidating liabilities on the convertible notes, largely as a result of the undercapitalization of the Company. Stock Based Compensation The Company has adopted the fair value provisions of Accounting Standards Codification subtopic 718-10, Compensation (“ASC 718-10”) which requires the measurement and recognition of compensation expense for all share-based payment awards made to employees and directors including employee stock options and employee stock purchases related to an Employee Stock Purchase Plan based on the estimated fair values. There were no employee stock options and employee stock purchases granted to employees and directors through September 30, 2010. There were no unvested options outstanding as of the date of adoption of ASC 718-10. Recent accounting pronouncements In February 2010 the FASB issued Update No. 2010-08 “Technical Corrections to Various Topics” (“2010-08”). 2010-08 represents technical corrections to SEC paragraphs within various sections of the Codification. Management is currently evaluating whether these changes will have any material impact on its financial position, results of operations or cash flows. In January 2010 the FASB issued Update No. 2010-06 “Fair Value Measurements and Disclosures—Improving Disclosures about Fair Value Measurements” (“2010-06”). 2010-06 requires new disclosures regarding significant transfers between Level 1 and Level 2 fair value measurements, and disclosures regarding purchases, sales, issuances and settlements, on a gross basis, for Level 3 fair value measurements. 2010-06 also calls for further disaggregation of all assets and liabilities based on line items shown in the statement of financial position. This amendment is effective for fiscal years beginning after December 15, 2010 and interim periods within those fiscal years. The Company is currently evaluating whether adoption of this standard will have a material impact on its financial position, results of operations or cash flows. In January 2010 the FASB issued Update No. 2010-05 “Compensation—Stock Compensation—Escrowed Share Arrangements and Presumption of Compensation” (“2010-05”). 2010-05 re-asserts that the Staff of the Securities Exchange Commission (the “SEC Staff”) has stated the presumption that for certain shareholders escrowed share represent a compensatory arrangement. 2010-05 further clarifies the criteria required to be met to establish a position different from the SEC Staff’s position. The Company does not believe this pronouncement will have any material impact on its financial position, results of operations or cash flows. In January 2010 the FASB issued Update No. 2010-04 “Accounting for Various Topics—Technical Corrections to SEC Paragraphs” (“2010-04”). 2010-04 represents technical corrections to SEC paragraphs within various sections of the Codification. Management is currently evaluating whether these changes will have any material impact on its financial position, results of operations or cash flows. In January 2010 the FASB issued Update No. 2010-02 “Accounting and Reporting for Decreases in Ownership of a Subsidiary—a Scope Clarification” (“2010-02”) an update of ASC 810 “Consolidation.” 2010-02 clarifies the scope of ASC 810 with respect to decreases in ownership in a subsidiary to those of a: subsidiary or group of assets that are a business or nonprofit, a subsidiary that is transferred to an equity method investee or joint venture, and an exchange of a group of assets that constitutes a business or nonprofit activity to a non-controlling interest including an equity method investee or a joint venture. Management, does not expect adoption of this standard to have any material impact on its financial position, results of operations or operating cash flows. Management does not intend to decrease its ownership in wholly-owned subsidiary. 12 2.PROPERTY AND EQUIPMENT The Company’s property and equipment at September 30, 2010 and December 31, 2009 consist of the following: As of September30, 2010 As of December 31, 2009 Machinery $ $ Motor vehicles Furniture and Office equipment Construction in progress Less accumulated depreciation ) ) $ $ Depreciation expenses charged to operations amounted to $57,097 and $118,952 for the three months period ended September 30, 2010 and 2009, respectively. Depreciation expenses charged to operations amounted to $255,780 and $352,194 for the nine months period ended September 30, 2010 and 2009, respectively. In April 2010 the Company has disposed of some of its property, plant and equipment originally acquired in October 2009. The carrying value of the items disposed of was $ 1,317,562 at the disposal date. The disposal proceeds were $1,332,392 that resulted in $14,831 gain on disposal. In April 2010 the Company has terminated the finance lease agreement with “PRB Leasing” LLC and returned the lesser the items leased. As at the time of the termination of the lease, the carrying value of the items leased was $1,586,723. Refer to Note 9 for further disclosure thereof. 3.INVENTORY Inventory at September 30, 2010 and December 31, 2009 consist of the following: As of September 30, 2010 As of December 31, 2009 Raw materials $ $ Finished goods and goods for resale Total $ $ 13 4.OTHER CURRENT ASSETS At September 30, 2010 and December 31, 2009 other current asset consisted of the following: As of September 30, 2010 As of December 31, 2009 VAT recoverable $ $ - Other taxes recoverable - Miscellaneous receivable from suppliers - Loan receivable - Miscellaneous receivable Total $ $ 5.INTANGIBLE ASSETS Intangible assets at September 30, 2010 and December 31, 2009 consisted of following: As of September 30, 2010 As of December 31, 2009 Patents $ $ Software Trade mark Accumulated amortization ) ) Total $ $ Total amortization expense charged to operations for the three months period ended September 30, 2010 and 2009 was $3,379 and $3,068 respectively. Total amortization expense charged to operations for the nine months period ended September 30, 2010 and 2009 was $19,848 and $8,589 respectively. Estimated amortization expense As of September 30, 2010 is as follows: Years Ended December 31, 2010 (remaining 3 months period) $ 2015 and after Total $ 6. OTHER CURRENT LIABILITIES As at September 30, 2010 and December 31, 2009 accounts payable and accrued liabilities consisted of the following: As of September 30, 2010 As of December 31, 2009 Acruued payroll $ $ - Acrrued taxes payable - Accrued interest and other accounts payable Income tax payable - Payable to lessor under terminated lease agreement - Total $ $ 14 7. MISCELLANEOUS INCOME Miscellaneous income of $362,538 includes $347,675 gain from write-off of accounts payable. These accounts payable have been listed as outstanding for several years, but are not believed by the company to be owing and no demands for payment have been made in respect to them. 8. NOTES PAYABLE-RELATED PARTY At September 30, 2010 and December 31, 2009 notes payable to related parties consisted of the following: As of September 30, 2010 As of December 31, 2009 Unsecured loan payable to company Proekt Rosta due in monthly installments with interest at 21% per year $ $ Unsecured loan payable to a company Sammit without interest due on demand - Unsecured loan payable to a company Rusvest-Finance due in monthly installments with interest at 18 % per year Unsecured loan payable to a shareholder Lukin D without interest due on demand. This loan is subject to collateral of the Company’sguarantee to a the third party under litigation Unsecured loan payable to shareholder Lapkin A. without interest due on demand. - Unsecured loan payable to shareholder Lapkin S. without interest due on demand. - Promissory note payable to shareholder Lukin D with 12% per year, due date not earlier then July 30, 2012 - Promissory note payable to shareholder Lukin D with 12% per year, due date no earlier then August 31, 2012 - Promissory note payable to shareholder Tenenbaum V. with 12% per year, due date no earlier then August 31, 2012 - Miscellaneous loans Total notes payable Less current portion ) ) Notes payable – long-term $ $ 9. RELATED PARTY TRANSACTIONS Parties are considered to be related if one party has the ability to control the other party, is under common control, or can exercise significant influence over the other party in making financial or operational decisions. In considering each possible related party relationship, attention is directed to the substance of the relationship, not merely the legal form. During the year the Company entered into transactions with related parties. Nine months ended September 30, Three months ended September 30, Shareholders: Lukin A. Rent and rates for the period $
